Citation Nr: 0203458	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  99-03 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an increase in the amount of apportionment of 
the veteran's VA compensation, $60 per month, on behalf of 
his child, [redacted].



REPRESENTATION

Appellant represented by:	Not Represented
Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1971.  
This is a simultaneously contested claim involving 
apportionment of the veteran's VA compensation.  The 
appellant is the mother of the veteran's child, [redacted], and 
she was custodian of [redacted] prior to his 18th birthday.  This 
case came to the Board of Veterans' Appeals (Board) from a 
July 1998 RO decision which granted a $60 per month 
apportionment of the veteran's compensation for the child; 
the appellant appealed for a greater amount of apportionment.  
The appellant testified at a hearing at the RO before a Board 
member in March 2001.  In June 2001, the Board remanded this 
case to the RO for additional development.


FINDINGS OF FACT

1.  The appellant had custody of the veteran's child, [redacted], 
and was awarded a $60 per month apportionment of the 
veteran's VA compensation for the child effective from 
February 1998; the apportionment was terminated on [redacted]'s 
18th birthday in November 2001.  

2.  During the period of the apportionment, taking into 
account the $60 monthly VA apportionment which was ordered, 
as well as payments from other sources including Social 
Security Administration (SSA) disability benefits, the 
veteran reasonably discharged his support obligation as to 
the child, [redacted].


CONCLUSION OF LAW

An increase in the amount of apportionment of the veteran's 
VA compensation, $60 per month, on behalf of his child, 
[redacted], is not warranted.  38 U.S.C.A. § 5307 (West 1991); 38 
C.F.R. §§ 3.450-3.453 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran receives VA compensation benefits for post-
traumatic stress disorder, rated as 100 percent disabling 
from June 1993.  

The appellant, as mother and custodial parent of the 
veteran's child, [redacted], filed a claim on behalf of the child 
for an apportionment of the veteran's compensation.  In 
February 1998, the RO wrote to the veteran to notify him of 
the appellant's claim and to request that he submit certain 
evidence.  The veteran did not respond.

In a letter to the appellant in February 1998, the RO 
requested that she submit certain financial information as 
well as a copy of a birth record for the child included in 
her claim.  In reply to this letter, the appellant submitted 
her son's birth certificate, showing the veteran as the 
father of the child, and information about her income and 
expenses including records of her earnings and tax deductions 
from two places of employment.  These showed a total monthly 
family income of $2,176, and total monthly expenses of 
$2,164.  The appellant further stated that she and the 
veteran were never married.  This evidence was received by 
the RO in March 1998.

In July 1998, the RO granted the appellant a $60 monthly 
apportionment of the veteran's compensation, on behalf of the 
child, [redacted], effective February 1998.  The appellant 
appealed for a higher amount of apportionment.

At a Travel Board hearing in March 2001, the appellant 
testified that she was receiving $240 a month for her child 
that was an amount apportioned from benefits that the veteran 
was receiving from the SSA.  However, after the hearing, she 
reported in a written statement that, although she testified 
that she was receiving $240 a month from SSA, she had 
forgotten that the check had been stopped.  Moreover, on a 
Financial Status Report completed after the hearing ended in 
March 2001, the appellant reported her total monthly net 
income as $950 and her total monthly expenses as $1,241.  In 
addition, she indicated that her places of employment had 
changed since March 1998 when she submitted records of her 
earnings and tax deductions from the two places of employment 
where she worked at that time.

The Board remanded this case in July 2001 partly to obtain 
additional financial information from both the appellant and 
the veteran.  Development letters were sent to both the 
veteran and the appellant by the RO in July 2001.  In August 
2001, the veteran submitted a written statement indicating 
that the appellant was receiving $455 monthly from the SSA.  
In support thereof, he submitted a November 2000 statement 
from the SSA reflecting that his son was entitled to benefits 
in the aforementioned amount beginning in December 1999.  It 
was also noted that his son had been receiving SSA benefits 
since September 1998.  The veteran also submitted an April 
2001 letter from The Commonwealth of Massachusetts Department 
of Revenue Problem Resolution Office indicating that he was 
in child support arrearage.  However, he was entitled to a 
dependent's benefit credit based on information that his son 
had received $13,695 in dependent benefits (presumably 
consisting of SSA benefits) from October 1998 through March 
2001.  Neither the veteran nor the appellant submitted an 
updated Financial Status Report.  

The veteran's child, [redacted], reached his 18th birthday in 
November 2001, and the apportionment of the veteran's 
compensation benefits ended at that time.  [To date, no 
evidence has been submitted to indicate [redacted] remained a 
"child" of the veteran, for dependency benefits, be reason of 
remaining in approved schooling after age 18.  See 
38 U.S.C.A. § 101(4).]

In February 2002, the veteran submitted additional evidence.  
This included a copy of an October 2001 Commonwealth of 
Massachusetts Probate and Family Court Department 
modification order, which directed that the veteran make 
child support payments in the amount of $602 monthly and 
provide health insurance.  In addition, it was noted that all 
payments of child support in the amount of $260 per month 
made since March 31, 2001 (per a previous court order) shall 
be deemed as payment on arrears.  The veteran complied the 
modification order and paid the $602 for one month; a 
December 2001 court letter indicated that the veteran's child 
support obligation had terminated because his son reached the 
age of 18 or another age specified by the court.  However, it 
was noted that the veteran still owed past-due support.  A 
January 2002 court billing statement indicates that he is 
currently making $752.50 total monthly payments ($492.50 
money order + $260 garnishment from SSA benefits) toward the 
arrearage.  Copies of letters from the SSA, dated in October 
and December 2001, indicate that the veteran's son received 
$472 monthly from July 2001 and that $260 is being garnished 
from the veteran's benefits based on a court order.

The records submitted by the veteran also show that the 
appellant filed a December 2001 Complaint for Modification 
with the Commonwealth of Massachusetts Court indicating that 
the veteran had failed to provide health coverage.  A telefax 
from VA's Civilian Health and Medical Program (CHAMPVA) shows 
that the veteran son was eligible for benefits from October 
1996 to November 2001.  If still a full-time student, 
benefits could be extended to age 23 with a letter from the 
school.  The appellant failed to report for a January 2002 
court hearing.  The appellant simultaneously instituted a 
child support action in the Superior Court of New Jersey in 
December 2001; however, these proceedings were adjourned and 
the appellant was advised that he petition would have to be 
sent to Massachusetts for any modifications.

Analysis

The file shows that through RO correspondence, the 
apportionment decision, the statement of the case, 
supplemental statements of the case, and prior Board remand, 
the VA has informed both the appellant and the veteran of the 
evidence necessary to substantiate the claim, which is a 
simultaneously contested claim involving apportionment.  
Following the Board remand, the veteran submitted additional 
evidence, but the appellant did not respond to a request for 
financial information.  The VA has made reasonable efforts to 
develop the evidence from both parties.  The Board finds that 
the notice and duty to assist requirements of the law have 
been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

The appellant is the mother of the veteran's child, [redacted], 
and she was the custodial parent during the period of time in 
issue.  She was granted a $60 monthly apportionment from the 
veteran's VA compensation, on behalf of the child, effective 
February 1998.  She appealed for a higher amount of 
apportionment, claiming that additional money was needed for 
support of [redacted].  The veteran, on the other hand, maintains 
that he provided reasonable support for his son and, 
therefore, an increased apportionment is not warranted.  The 
VA apportionment ended during the pendency of the appeal, in 
November 2001, when the child turned 18 years old.

The law provides that all or any part of a veteran's 
compensation may be apportioned if the veteran's children are 
not residing with him and the veteran is not reasonably 
discharging his responsibility for the children's support.  
38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.452.  Without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, a veteran's compensation may be 
specially apportioned between the veteran and his dependents 
as long as such apportionment would not cause undue hardship 
to other persons in interest including the veteran.  38 
C.F.R. §§ 3.451, 3.453.  Furthermore, in determining the rate 
of apportionment, consideration will be given to such factors 
as the amount of VA benefits payable, other resources and 
income of the veteran and the dependents on whose behalf 
apportionment is claimed; and special needs of the veteran, 
his dependents, and the apportionment claimants.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship on him or her, while 
apportionment of less than 20 percent of the veteran's 
benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451.

By itself, the $60 per month apportionment of the veteran's 
VA compensation clearly was insufficient to support the 
child, [redacted], during the period of the apportionment.  Yet 
there is to be no apportionment, or at least no additional 
apportionment, if the veteran is shown to be otherwise 
reasonably discharging his support obligation for [redacted].  
After the Board remanded the case, the veteran submitted 
evidence showing that, during the period of the VA 
apportionment for [redacted], he was reasonably supporting the 
child from other sources, including from SSA benefits.  While 
such support may at times have been done with coercion from 
agencies and the courts, it nonetheless resulted in overall 
reasonable financial support by the veteran for the child.  
Although given the opportunity to do so, the appellant has 
not submitted additional financial information to contradict 
the information submitted by the veteran.

Given all circumstances in this case, the Board finds that an 
increase in the $60 monthly apportionment for the child, 
[redacted], is not warranted.


ORDER

An increased amount of apportionment of the veteran's VA 
compensation, on behalf of his child, [redacted], is denied.





		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

